DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  the abbreviation LVDS is not defined.  Appropriate correction is required.

Claims 3 and 13 have been canceled. 

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. Applicant argues the references cited by the examiner (Pressler and Coward) do not disclose, teach, or suggest each and every element in amended claim, and claim 1 has been overcome and that this claim is allowable.  The examiner disagrees. Nevertheless, the examiner would like to direct the applicant’s attention to the office action below wherein the newly amended claims are rejected. 



Claims 1-2, 4-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid et al., US 2021/0160453 A1 in view Sun, US 2018/0091866. 

Considering claim 1,  (Currently Amended) A camera device for use in a vehicle as an integral part of a sensor system for driver assistance systems and automated driving (vehicular vision system that provides camera outputs to receivers, title), comprising an image sensor (camera, Figs.1 and 2), an integrated processor (a control or electronic control unit (ECU) or processor 18; para. [0012]), and an output interface (LVDS out 45-47, Figs. 3 and 4), 
wherein the camera device (vehicular vision system) comprises a splitter which reads in raw image signals from the image sensor and then provides this data to both the integrated processor and to the output interface for transmission to an external processor (low voltage differential Signaling (LVDS) splitter 4, Figs.4-5; and microcontroller 41,Figs. 3 and 4; the camera outputting raw image signals that have not been processed yet and are later processed by the processor 18, [0012]), 
wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the output interface (Serializers 1-3, 42-44, Figs.4-5, which in turn output the serialized data the LVDS out units 45-47);
processor 18) and the vehicle cameras 14a-d captures images proximate the vehicle and the processor 18 is operable to process image data captured by the cameras and may detect objects and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle. See para. [0012]).
 Vaid does not explicitly disclose first object data regarding a first object…and present in the raw image signals by processing the raw image signals provided. 
However, determining object data and capturing as well as transmitting raw images would be obvious to the skilled in the art. 
In that regard, and in the same field of endeavor, Sun teaches a communication device 400 (Fig.4) comprising camera 4, object data preparation 408 and network interfaces 402-1 and 402-2; the raw image data being representative of video image captured by a capture unit 406 ([0056] and 0061; Fig.4). Sun further discloses transmitting object data through parallel network interface, a first communication device coupled to a second communication device by way of the network interface, prepares object data in accordance with a data partitioning protocol for transmission (Abstract), a partitioning scheme by the communication device to partition raw video into data streams ([0006] and [0008]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Vaid by providing the object data prepared and generated in accordance 

As to claim 4, (Currently Amended) The camera device according to claim 1, wherein the serializer is integrated into the splitter (Serializers 1-3, 42-44, Figs.4-5)

In regards to claim 5. (Currently Amended) The camera device according to claim 1, wherein the external output interface is designed in such a manner that the raw image signals are output as LVDS (LVDS out 45-47, Figs. 3 and 4 ).

As to claim 6,  (Original) The camera device according to claim 1, wherein the integrated processor transfers control commands for controlling the image sensor with an I²C data bus directly to the image sensor (Vaid disclose I²C data bus; para. [0020]).  

In regards to claim 7,  Vaid does not specifically disclose conditioning the raw image data, wherein the splitter is designed to condition the raw image signals and to transmit conditioned raw image signals to the integrated processor. However, it is well known in the art to condition image or video signals so that when the signals are presented on the 

As to claim 8, (Original) The camera device according to claim 7, wherein the splitter is designed to transmit native raw image signals to the output interface and/or the serializer (LVDS) splitter 4, Figs.4-5),

As to claim 9, (Original) The camera device according to claim 7, wherein the integrated processor transmits control commands for controlling the image sensor with an I²C data bus to the splitter, and the splitter is designed to adjust these control commands and to transmit the adjusted control commands to the image sensor with an I²C data bus (I²C data bus; para. [0020]).  

Considering claim 10, (Currently Amended) A sensor system for driver assistance systems and automated driving of a vehicle (vehicular vision system; vehicle comprising cameras 14a-14d, Fig.1), comprising: 
a) a camera device having an image sensor, an integrated processor, and an output interface (camera (1), Figs.2 and 3; the vision system includes a control or electronic control unit (ECU) or processor 18; para. [0012]; LVDS out 45-47, Figs. 3 and 4), 
microcontroller 41,Figs. 3 and 4); 
c) wherein the camera device (vehicular vision system) further includes a splitter which reads in raw image signals from the image sensor and then provides this data to both the integrated processor (the vision system includes a control or electronic control unit (ECU) or processor 18; para. [0012]; the camera outputting unprocessed, raw image data) and to the output interface for transmission to the external processor (LVDS splitter 4, Figs.4-5); and  
e) wherein the splitter (LVDS splitter 4, Figs.4-5) transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the output interface (Serializers 1-3, 42-44, Figs.4-5, which in turn output the serialized data the LVDS out units 45-47).
Vaid teaches wherein the integrated processor (processor 18) and cameras 14a-d capture images exterior of the vehicle and processor 18 is operable to process image data captured by the cameras and may detect objects and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle (para. [0012]).  Vaid does not explicitly disclose first object data regarding a first object proximate to the vehicle and present in the raw image signals by processing the raw image signals provided. Nevertheless, determining object data and capturing and transmitting raw image  would be obvious to those with ordinary skill in the art. In that regard, and in the same field of Sun teaches a communication device 400 (Fig.4) comprising camera 4, object data preparation 408 and network interfaces 402-1 and 402-2; the raw image data being representative of video image captured by a capture unit 406 ([0056] and 0061; Fig.4). Sun further discloses transmitting object data through parallel network interface, a first communication device coupled to a second communication device by way of the network interface, prepares object data in accordance with a data partitioning protocol for transmission (Abstract), a partitioning scheme by the communication device to partition raw video into data streams ([0006] and [0008]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Vaid by providing the object data prepared and generated in accordance with a data partitioning protocol for transmission and the raw image data being representative of video image captured by a capture unit as taught by Sun, for the purpose of accurately detecting the object data and processing the image accordingly.

As to claim 11, see the rejection of claim 10 above (determining first object).

As to claim 14, (Currently Amended) The sensor system according to claim 10[[13]], wherein the serializer is integrated into the splitter (Serializers 1-3, 42-44, Figs.4-5).

15,  (Original) The sensor system according to claim 10, further comprising at least one separate camera device without a splitter and without an external output interface (camera (1) Figs.2 and 3).

 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid et al., US 20210160453 A1 in view Sun, US 20180091866 further in view of Binder, US 20130201316 A1  (US 20210385276 A1).
Vaid and Sun as modified above do not specifically disclose “wherein the image sensor outputs the raw image signals with a point-to-point connection, the integrated processor reads in raw data with a point-to-point connection, and the splitter is a point-to-point connection splitter in the data path between the image sensor and the integrated processor.” However, such a method of connection would be obvious to the skilled in the art. In the same field of art, Binder discloses server-based control method and apparatus. Specifically, Binder teaches that “the first bus or the second bus (or both) may each be based on a multi-drop, a daisy-chain topology, or a point-to-point connection, use half-duplex or full-duplex, and may employ a master/slave scheme.  The first bus or the second bus (or both) may each be a wired-based, point-to-point, and bit-serial bus, where a timing, clocking or strobing signal is carried over dedicated wires, or using a self-clocking scheme.  Each of the buses (or both) may use a fiber-optic cable as the bus medium, and the adapter may comprise a fiber-optic connector for connecting .”(¶ [0119]; emphasis added). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention, to modify the references Vaid/Sun by incorporating the point-to-point connection as taught by Binder, such being typical considerations of the skilled artisan, for the purpose of enhancing the efficiency of the connection from one device to another.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
March 7, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422